Citation Nr: 1717051	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-18 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for ischemic heart disease (IHD).

2.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  A February 2011 rating decision granted the Veteran's claim of entitlement to service connection for IHD and assigned a 10 percent rating, effective October 15, 2010.  The April 2011 rating decision continued the initial 10 percent evaluation.

This case was previously before the Board in April 2014 and February 2015, where the Board remanded it for further development.

In a March 2017 Appellant's brief, the issue of entitlement to a TDIU was raised in the context of the initial increased rating claim currently on appeal.  The Board observes that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits of the underlying disability.  Id. at 454.

In a June 2015 rating decision, the RO granted the Veteran's claim of entitlement to an increased rating for his service-connected IHD and assigned a 60 percent rating, effective March 24, 2011.  As the Veteran is seeking entitlement to an increased disability rating for the entire appeal period, the June 2015 rating decision does not represent a total grant of benefits sought on appeal.  Therefore, the Veteran's claim of entitlement to an increased rating for IHD, currently evaluated as 10 percent disabling from August 31, 2010, and 60 percent disabling since March 24, 2011, remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In September 2013, the Board testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is of record.

During his September 2013 Board hearing, the Veteran raised the issue of entitlement to service connection for residuals of heart surgery.  Subsequently, in its April 2014 remand, the Board referred the issue to the Agency of Original Jurisdiction (AOJ) for its consideration.  However, aside from an October 2014 VA Memorandum indicating that VA was aware of the referred issue, there does not appear to be any further development regarding this issue.  Therefore, as the Board does not have jurisdiction over the issue, the Board is again referring the issue of entitlement to service connection for residuals of heart surgery to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In a March 2017 Appellant's brief, the Veteran stated that his ischemic heart disease symptoms had worsened since he had last been examined for VA compensation purposes.  Specifically, the Veteran indicated that he was unable to perform the exercise tolerance test (ETT) due to a leg injury and congestive heart failure.

The Board notes that VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2014).  Here, given the Veteran's contentions and the evidence currently of record, the Board finds that a new VA examination is necessary to assess the current severity of his service-connected ischemic heart disease.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).
Regarding the Veteran's claim of entitlement to a TDIU that has been raised by the record, a review of the evidence reflects that further development is necessary before the claim for a TDIU is adjudicated.  Specifically, it is unclear if the Veteran is still working, and if so, whether such work constitutes marginal employment.

The Board notes that if the schedular rating is less than total, a TDIU can be awarded if the veteran is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability, provided that he or she has one service-connected disability rated at 60 percent or higher; or, two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16 (a).

Here, the record shows that the Veteran has been assigned a 60 percent disability rating for his service-connected ischemic heart disease as of March 24, 2011.  Thus, he meets the schedular criteria for a TDIU under 38 C.F.R. § 4.16 (a).

However, the Board notes that there is a question as to whether the Veteran's service-connected IHD renders him unable to secure or follow a substantially gainful occupation throughout the duration of the appeal.

During the May 2015 VA examination, the examiner noted that the Veteran currently works for the county driving a "low boy" flatbed truck hauling heavy equipment.  As a result, the Board finds that a remand is warranted in order to obtain clarification as to whether the Veteran is currently working.

The AOJ should also attempt to obtain the Veteran's updated medical records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA treatment records which have not already been obtained.  Ask the Veteran to provide, or authorize VA to obtain, any private medical records regarding treatment for his service-connected ischemic heart disease (IHD).  All efforts to obtain these records should be documented in the claims file.

2.  After completing the development requested in item 1, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected IHD.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All pertinent symptomatology and findings must be reported in detail.

(a)  The examiner is asked to conduct any indicated diagnostic tests that are deemed necessary for an accurate assessment, to include an estimate of the METs required before the Veteran experiences dyspnea, fatigue, angina, dizziness, or syncope; and the presence or absence of left ventricular dysfunction, and any associated ejection fraction.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings in detail.

(b)  The examiner is also asked to discuss what limitations might be expected in the workplace (based on the Veteran's employment history and training) with respected to his IHD.

The examiner must provide a complete rationale for any opinions given.

3.  Provide the Veteran with proper notice regarding how to substantiate a claim of entitlement to a TDIU.

4.  The Veteran should be asked to complete VA Form 21-8940 (Veteran's Application for Increased Compensation based on Unemployability).
5.  After completing the development requested in items 2, 3 and 4, the AOJ should review the evidence and determine whether further development is warranted for a TDIU for the entire period on appeal.  The AOJ should take any additional development as deemed necessary.

3.  After completing the above and any other development deemed necessary by the AOJ, readjudicate the Veteran's claims.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case and an appropriate period of time should be allowed for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

